Name: Council Directive 84/531/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to appliances using gaseous fuels for instantaneous production of hot water for sanitary purposes
 Type: Directive
 Subject Matter: energy policy;  natural environment;  building and public works
 Date Published: 1984-11-19

 Avis juridique important|31984L0531Council Directive 84/531/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to appliances using gaseous fuels for instantaneous production of hot water for sanitary purposes Official Journal L 300 , 19/11/1984 P. 0106 - 0110 Spanish special edition: Chapter 13 Volume 18 P. 0116 Portuguese special edition Chapter 13 Volume 18 P. 0116 +++++( 1 ) OJ NO C 134 , 16 . 6 . 1975 , P . 37 . ( 2 ) OJ NO C 76 , 7 . 4 . 1975 , P . 37 . ( 3 ) OJ NO C 270 , 26 . 11 . 1975 , P . 28 . ( 4 ) SEE PAGE 95 OF THIS OFFICIAL JOURNAL . COUNCIL DIRECTIVE OF 17 SEPTEMBER 1984 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO APPLIANCES USING GASEOUS FUELS FOR INSTANTANEOUS PRODUCTION OF HOT WATER FOR SANITARY PURPOSES ( 84/531/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS IN THE MEMBER STATES THE CONSTRUCTION AND INSPECTION OF APPLIANCES USING GASEOUS FUELS FOR INSTANTANEOUS PRODUCTION OF HOT WATER FOR SANITARY PURPOSES ARE SUBJECT TO MANDATORY PROVISIONS WHICH DIFFER FROM ONE MEMBER STATE TO ANOTHER AND CONSEQUENTLY HINDER TRADE IN THESE APPLIANCES ; WHEREAS IT IS THEREFORE NECESSARY TO APPROXIMATE THESE PROVISIONS ; WHEREAS COUNCIL DIRECTIVE 84/530/EEC OF 17 SEPTEMBER 1984 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO COMMON PROVISIONS FOR APPLIANCES USING GASEOUS FUELS , SAFETY AND CONTROL DEVICES FOR THESE APPLIANCES AND METHODS OF SURVEILLANCE OF THEM ( 4 ) LAID DOWN IN PARTICULAR THE EEC TYPE-EXAMINATION AND EEC SURVEILLANCE PROCEDURES FOR THESE APPLIANCES ; WHEREAS IN ACCORDANCE WITH THAT DIRECTIVE IT IS NECESSARY TO LAY DOWN THE TECHNICAL REQUIREMENTS WITH WHICH APPLIANCES USING GASEOUS FUELS FOR INSTANTANEOUS PRODUCTION OF HOT WATER MUST COMPLY IN ORDER TO BE PLACED ON THE MARKET , CONNECTED TO THE DISTRIBUTION NETWORK AND PUT INTO SERVICE AFTER THEY HAVE BEEN SUBJECTED TO SURVEILLANCE AND THE PRESCRIBED MARKS HAVE BEEN AFFIXED TO THEM ; WHEREAS IT IS ADVISABLE , WITH A VIEW TO THE MUTUAL EXCHANGE OF INFORMATION , THAT EACH MEMBER STATE SHOULD NOTIFY THE COMMISSION AND THE OTHER MEMBER STATES OF THE CONDITIONS UNDER WHICH FAMILIES OF GASES AND THEIR SUPPLY PRESSURES ARE DEFINED WITHIN ITS TERRITORY , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . THIS DIRECTIVE SHALL APPLY TO THE FOLLOWING APPLIANCES USING GASEOUS FUELS FOR THE INSTANTANEOUS PRODUCTION OF HOT WATER : - SMALL WATER HEATERS WITH A NOMINAL USEFUL OUTPUT OF LESS THAN 17 KW , - BATH WATER HEATERS WITH A NOMINAL USEFUL OUTPUT OF BETWEEN 17 AND 28 KW INCLUSIVE . 2 . FOR THE PURPOSES OF THIS DIRECTIVE , " APPLIANCE FOR THE INSTANTANEOUS PRODUCTION OF HOT WATER " MEANS ANY APPLIANCE IN WHICH THE HEATING OF WATER IS DIRECTLY ACTIVATED BY DRAWING OFF WATER AND THE OUTPUT TEMPERATURE OF THE HOT WATER IS LESS THAN 100* C . 3 . STORAGE APPLIANCES IN WHICH THE HOT WATER IS DIRECTLY STORED INSIDE THE ACTUAL APPLIANCE SHALL NOT BE COVERED . ARTICLE 2 1 . FOR THE PURPOSES FOR THIS DIRECTIVE , " EEC-TYPE APPLIANCE " MEANS ANY APPLIANCE WHICH SATISFIES THE REQUIREMENTS OF THE ANNEX TO THIS DIRECTIVE AND OF DIRECTIVE 84/530/EEC AND WHICH ACCORDINGLY BEARS THE EEC MARK OF CONFORMITY REFERRED TO IN ARTICLE 5 . PURSUANT TO DIRECTIVE 84/530/EEC , EEC-TYPE APPLIANCES , EQUIPPED WITH THEIR SAFETY AND CONTROL DEVICES , MUST HAVE SATISFACTORILY UNDERGONE EEC-TYPE EXAMINATION AND SHALL BE SUBJECT TO EEC SURVEILLANCE . EEC TYPE-EXAMINATION AND EEC SURVEILLANCE SHALL BE CARRIED OUT BY THE APPROVED BODIES IN ACCORDANCE WITH DIRECTIVE 84/530/EEC AND THE ANNEX TO THIS DIRECTIVE . 2 . THE PERIOD OF VALIDITY OF AN EEC TYPE-EXAMINATION CERTIFICATE ISSUED FOR THESE APPLIANCES SHALL BE FIVE YEARS FROM THE DATE ON WHICH THE PARTY CONCERNED IS NOTIFIED . THIS PERIOD OF VALIDITY MAY BE EXTENDED FOR SUCCESSIVE PERIODS OF A MAXIMUM OF FIVE YEARS BY THE APPROVED BODY WHICH ISSUED THE CERTIFICATE . ARTICLE 3 NO MEMBER STATE MAY , ON GROUNDS RELATING TO THE CONSTRUCTION OF AN EEC-TYPE APPLIANCE OR SURVEILLANCE THEREOF WITHIN THE MEANING OF DIRECTIVE 84/530/EEC AND OF THIS DIRECTIVE , REFUSE , SUBJECT TO THE CONDITIONS LAID DOWN IN ARTICLE 4 , PROHIBIT OR RESTRICT THE PLACING ON THE MARKET , CONNECTION TO THE DISTRIBUTION NETWORK OR PUTTING INTO SERVICE FOR A PURPOSE FOR WHICH IT IS INTENDED OF AN EEC-TYPE APPLIANCE . MEMBER STATES SHALL IN PARTICULAR ENSURE THAT AUTHORITIES OR BODIES RESPONSIBLE FOR THE SUPPLY OF GAS , CONNECTION TO THE MAINS AND PUTTING INTO SERVICE OF SUCH APPLIANCES DO NOT IMPOSE UPON SUCH CONNECTION AND PUTTING INTO SERVICE ANY TECHNICAL CONDITIONS OTHER THAN THE FOLLOWING : - CONNECTION AND PUTTING INTO SERVICE FOR A PURPOSE FOR WHICH THE APPLIANCE IS INTENDED , - COMPLIANCE WITH THE INSTALLATION REQUIREMENTS IN FORCE IN THE TERRITORY OF A MEMBER STATE . ARTICLE 4 1 . APPLIANCES SHALL BE PLACED ON THE MARKET AND PUT INTO SERVICE FOR THE PURPOSE FOR WHICH THEY ARE INTENDED IN ACCORDANCE WITH THE CONDITIONS LAID DOWN BY EACH MEMBER STATE IN RESPECT OF THE CLAUSES OF STANDARD EN 26 REFERRED TO IN THE ANNEX , AS REGARDS : - COMMERCIAL CATEGORIES OF APPLIANCES ( 6.1 ) , - GASES USED AND SUPPLY PRESSURES ( 6.2 ) , - GAS INLET CONNECTIONS ( 6.3 ) , - WATER INLET CONNECTIONS ( 6.4 ) , - PILOT-LIGHT FLAME FAILURE DEVICES ( 6.7 ) . AFTER 31 DECEMBER 1984 THESE DEVICES SHALL BE MANDATORY FOR ALL EEC-TYPE APPLIANCES AND MEMBER STATES MAY NOT WITHHOLD APPROVAL OF APPLIANCES AFFORDING A DEGREE OF SAFETY AT LEAST EQUAL TO THAT REQUIRED IN STANDARD EN 26 REFERRED TO IN THE ANNEX , AND IN PARTICULAR 3.4.1 THEREOF . 2 . NO LATER THAN SIX MONTHS AFTER NOTIFICATION OF THIS DIRECTIVE , EACH MEMBER STATE SHALL INFORM THE COMMISSION AND THE OTHER MEMBER STATES OF THE CONDITIONS REFERRED TO IN PARAGRAPH 1 WHICH MUST BE MET WITHIN ITS TERRITORY . 3 . ( A ) EACH MEMBER STATE SHALL INFORM THE COMMISSION AND THE OTHER MEMBER STATES 18 MONTHS BEFOREHAND OF ANY AMENDMENTS TO THE CONDITIONS REFERRED TO IN PARAGRAPH 2 . ( B ) AMENDMENTS CONCERNING : - RULES GOVERNING THE CONNECTION OF GAS , - RULES GOVERNING THE CONNECTION OF WATER , - FLAME FAILURE DEVICES , MUST NOT RESULT IN THE APPLICATION , ON THE COMMUNITY MARKET , OF SOLUTIONS OTHER THAN THOSE PROVIDED FOR IN THE CORRESPONDING TABLES OF STANDARD EN 26 REFERRED TO IN THE ANNEX ( TABLES 14 , 15 AND 16 OF THE STANDARD ) . ARTICLE 5 THE EEC MARK OF CONFORMITY PROVIDED FOR IN ARTICLE 7 ( 6 ) OF DIRECTIVE 84/530/EEC SHALL BE AFFIXED TO EACH APPLIANCE FOR WHICH AN EEC TYPE-EXAMINATION CERTIFICATE HAS BEEN GRANTED , EITHER BY THE MANUFACTURER OF THE APPLIANCE , OR BY THE PERSON RESPONSIBLE FOR PLACING IT ON THE MARKET , ACTING ON THEIR OWN RESPONSIBILITY . ARTICLE 6 IN ADDITION TO COMPLYING WITH SECTION 1 OF ANNEX I TO DIRECTIVE 84/530/EEC , APPLICANTS FOR EEC TYPE-EXAMINATION CERTIFICATES SHALL BE REQUIRED TO SUBMIT : - TECHNICAL SCHEDULES AS PROVIDED FOR IN 4.10.2 OF STANDARD EN 26 REFERRED TO IN THE ANNEX , - A NUMBER OF APPLIANCES REPRESENTATIVE OF THE SERIES SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE APPROVED BODY . ARTICLE 7 ANY AMENDMENTS NECESSARY TO ADAPT THE ANNEX AND ARTICLES 4 ( 1 ) AND 6 OF THIS DIRECTIVE TO TECHNICAL PROGRESS SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 19 OF DIRECTIVE 84/530/EEC . ARTICLE 8 1 . WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 4 ( 1 ) , THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE SO THAT THEY TAKE EFFECT ON THE SAME DATE AS THOSE INTRODUCED PURSUANT TO THE DIRECTIVE ADAPTING FOR THE FIRST TIME THE ANNEX TO THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . 2 . THE MEMBER STATES SHALL ENSURE THAT THE TEXTS OF ANY PROVISIONS OF NATIONAL LAW THAT THEY ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE ARE COMMUNICATED TO THE COMMISSION . ARTICLE 9 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 SEPTEMBER 1984 . FOR THE COUNCIL THE PRESIDENT P . BARRY ANNEX 1 . THE APPLIANCES REFERRED TO IN ARTICLE 1 OF THE DIRECTIVE MUST SATISFY THE REQUIREMENTS OF STANDARD EN 26 OF SEPTEMBER 1977 , EDITION NO 3 , ON GAS-BURNING APPLIANCES FOR INSTANTANEOUS PRODUCTION OF HOT WATER AS ADOPTED BY THE EUROPEAN COMMITTEE FOR STANDARDIZATION WITH THE EXCEPTION OF CLAUSES 5.2 AND 6.5 , HEREINAFTER REFERRED TO AS STANDARD EN 26 . HOWEVER , THE NOMINAL USEFUL OUTPUT FOR THE WATER HEATERS REFERRED TO IN 1.4.3 OF STANDARD EN 26 SHALL BE BETWEEN 8 AND 10 KW . 2 . DATA PLATE THE DATA PLATE , WHICH SHALL BE AFFIXED TO EACH APPLIANCE , SHALL BEAR THE PARTICULARS GIVEN BELOW : EXAMPLE CHAUFFE-EAU - WATER HEATER - WARMWASSERBEREITER SCALDACQUA - WARMWATERTOESTEL - VANDVARMER - ] ( . . . ) ( 1 ) + ( 2 ) * II12 HL ( 3 ) * 8,7 KW ( 4 ) NAME AND ADDRESS ( 5 ) : NO 8355 SE ( 6 ) * B ( 7 ) * 13 BARS ( 8 ) 025 20 MBAR ( 9 ) * 20 MBAR ( 10 ) THE DATA PLATE SHALL BE DIVIDED INTO TWO SECTIONS IN SUCH A WAY THAT THE FOLLOWING PARTICULARS APPEAR : ( A ) IN THE UPPER SECTION : ( 1 ) THE DENOMINATION UNDER WHICH THE APPLIANCE IS SUBMITTED FOR EEC TYPE-EXAMINATION ; ( 2 ) THE EEC MARK OF CONFORMITY ; ( 3 ) THE CATEGORY OF APPLIANCE ; ( 4 ) THE NOMINAL USEFUL OUTPUT OF THE APPLIANCE EXPRESSED IN KW ; ( B ) IN THE LOWER SECTION : ( 5 ) NAME AND ADDRESS OF THE MANUFACTURER OR OF THE PERSON RESPONSIBLE FOR PLACING THE APPLIANCE ON THE MARKET ; ( 6 ) MANUFACTURER'S SERIAL NUMBER ; ( 7 ) THE TYPE OF APPLIANCE ; ( 8 ) THE MAXIMUM WATER SUPPLY PRESSURE , EXPRESSED IN BARS , AT WHICH THE APPLIANCE MAY BE USED ; ( 9 ) THE GAS SUPPLY PRESSURE FOR THE THIRD FAMILY , EXPRESSED IN MBAR ; ( 10 ) THE GAS PRESSURE FOR WHICH THE APPLIANCE HAS BEEN SET BY THE MANUFACTURER , AT ONE OF THE PRESSURE LISTED IN 6.2 OF STANDARD EN 26 , WHERE THIS GAS BELONGS TO THE THIRD FAMILY , EXPRESSED IN MBAR . 3 . THE APPLIANCES SHALL BE ACCOMPANIED BY THE DIRECTIONS REFERRED TO IN 5.3 OF STANDARD EN 26 , TAKING INTO ACCOUNT THE CONDITIONS LAID DOWN IN ARTICLE 4 ( 1 ) ( CONNECTION OF GAS AND WATER , PILOT-LIGHT FLAME FAILURE DEVICE ) . 4 . PROCEDURES AND ARRANGEMENTS FOR CARRYING OUT EEC SURVEILLANCE AT LEAST ONE APPLIANCE MUST BE SUBJECTED TO EEC SURVEILLANCE EACH YEAR . PURSUANT TO ARTICLE 14 ( 3 ) OF DIRECTIVE 84/530/EEC , THE COSTS WHICH THE MANUFACTURER IS REQUIRED TO BEAR AS A RESULT OF EEC SURVEILLANCE CARRIED OUT AT ANY STAGE IN THE MARKETING PROCESS ONCE THE APPLIANCE HAS LEFT THE DESIGNATED PLACE OF MANUFACTURE OR WAREHOUSING SHALL BE LIMITED TO THOSE ARISING OUT OF THE SAMPLING AND EXAMINING OF A MAXIMUM OF 0,1 % OF THE MANUFACTURER'S ANNUAL PRODUCTION OF THE APPLIANCES CONCERNED .